IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                            No. 02-60878
                          Summary Calendar


NAZARETH NMI GATES ETC.; ET AL.,

                                    Plaintiffs,

versus

THOMAS D. COOK ETC.; ET AL.,

                                    Defendants.

                  -----------------------------

DERRICK SOLOMON PRUITT,

                                    Plaintiff-Appellant,

versus

RONNIE MUSGROVE, Governor; ROBERT L. JOHNSON,
COMMISSIONER, MISSISSIPPI DEPARTMENT OF
CORRECTIONS; EMMITT L. SPARKMAN, Superintendent
of Parchman; RONALD R. WELCH, Attorney at Law,
Class Counsel; KIRK FORDICE, Ex-Governor of the
State of Mississippi; JAMES V. ANDERSON,
Ex-Commissioner of the Mississippi Department of
Corrections; CHRISTOPHER EPPS, Deputy Commissioner
of the Mississippi Department of Corrections;
WALTER BOOKER, Ex-Superintendent of the Mississippi
Department of Corrections; DWIGHT PRESELY, Warden
Area II, Mississippi Department of Corrections;
LEONARD VINCENT, General Counsel, Staff Attorney,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 4:71-CV-6-JAD
                    USDC No. 4:01-CV-281-JAD
                    USDC No. 4:01-CV-299-JAD
                      --------------------
                         March 18, 2003
                            No. 02-60878
                                 -2-


Before JOLLY, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Derrick Solomon Pruitt, Mississippi prisoner # 46846,

appeals the district court’s resolution of his 42 U.S.C. § 1983

action against various Mississippi officials in which he

challenged the conditions of confinement at the Mississippi State

Penitentiary at Parchman.   He asserts that the district court

erred in concluding that his challenges to the prison conditions

were without merit.   The district court did not rule on the

merits of Pruitt’s condition claims; the case was consolidated

with Gates v. Musgrove, No. 4:71CV6-JAD.

     Pruitt contends that the district court abused its

discretion in consolidating his case with the Gates action and in

denying his request to consolidate his case with that of Jay

Boler, Mississippi prisoner # 34750.   Orders consolidating cases

are interlocutory and are not immediately appealable.     In re

Macon Uplands Venture, 624 F.2d 26, 27 (5th Cir. 1980); see 28

U.S.C. § 1292(a).

     Pruitt also challenges the district court’s dismissal of his

claims against various defendants in their official or

supervisory capacities.   As the merits of the case are ongoing,

the dismissal of these defendants is not a final judgment.     28


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60878
                                  -3-

U.S.C. § 1291; Van Cauwenberghe v. Biard, 486 U.S. 517, 521-22

(1988).    As the district court did not make an “express

determination that there is no just reason for delay,” the

decision of the court has not been certified pursuant to FED.

R. CIV. P. 54(b).    See Briargrove Shopping Ctr. Joint Venture v.

Pilgrim Enters., 170 F.3d 536, 538 (5th Cir. 1999).

     Pruitt asserts that he was entitled to injunctive relief.

He has not, however, challenged the basis for the district

court’s dismissal of his injunctive claims.      Consequently, he has

abandoned any argument on this issue.       See Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Pruitt maintains that he should receive attorney fees as a

“prevailing party” because his lawsuit was a “catalyst” for

prison changes.     A “prevailing party” does not include a

plaintiff who achieves his desired result because he files a

lawsuit that brings about a voluntary change in the defendant’s

conduct.    See Buckhannon Bd. and Care Home, Inc. v. West Virginia

Dep’t of Health and Human Res., 532 U.S. 598, 600 (2001).

     Pruitt has not briefed any claim that is properly appealable

to this court at this time.     Consequently, his APPEAL IS

DISMISSED.